DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed in lieu of cited prior art not teaching the claimed invention.
The following is an examiner’s statement of reasons for allowance: 
The invention is directed to an operation of backing up data of an image forming apparatus by using a cloud.
Claims 1 and 9-10 identify the uniquely distinct features of “receiving, by the server from a second image forming apparatus, a second security key corresponding to a data restoration request; determining, by the server, whether a file format of the backup data needs to be converted for execution by the second image forming apparatus; and when the second security key received from the second image forming apparatus is the same as the first security key, transmitting, by the server, the backup data list including a list of files that need conversion based on the file format to the second image forming apparatus” (claim 1). Claims 9-10 are computer readable medium and apparatus claims, respectively and recite similar features as claim 1.
The closest prior arts, Cannon et al., US 2013/0101113, Tanimoto, US 2004/0257614 and Awai, US 2008/0256315 teach receiving by a server the backup data list from first image forming apparatus (client), wherein the backup data list generated by using a first security key and when same private key and shared key is used, transmitting back up list from server to the client but fail to explicitly teach the above underlined 
Therefore, either singularly or in combination with other cited references, the cited prior arts fails to anticipate or render the above underlined limitations of independent claims 1 and 9-10 obvious.
The meaning of the above underlined sentences is defined in applicant’s specification, figs. 2, 7-8. 
It follows that claims 2-8 and 11-17 are then inherently allowable for depending on allowable base claims 1 and 10, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAWAN DHINGRA/Examiner, Art Unit 2672


/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672